Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 8/19/22 is acknowledged.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the structure of the fluid chamber is not clear.  What elements make up the fluid chamber.  
In applying the prior art, any structure which includes fluids, including a textile which has spaces with air in the spaces, will be treated as a fluid chamber.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregg, U.S. Patent No. 2,391, 564.
Gregg discloses a sole for a shoe suitable for a midsole.  The sole comprises a fibrous, absorbent or porous material 13, which is preferably compressible and somewhat resilient and flexible. See col. 2, page 1, line 46 – page 2, col. 1,  line 1.  A woven, knitted or braided fibrous material 14 covers material 13.  The fibrous material can comprise two types of fibers wherein one is meltable, wherein when the fibrous material is combined with material 13 and subjected to heat, the meltable fibers melt and surround the other fibers in the fibrous material and consolidates the structure.  Note that a material which melts and flows when heated is by definition thermoplastic.  Alternatively, the fibrous material  can be coated with a thermoplastic material which flows and coats the fibrous material and consolidate the structure.  See page 2, col. 1, line 1-col. 2, line 7.    The other fibers can be synthetic fibers or animal, vegetable or mineral fibers.  See page 2, col.  1, lines 8-15.  The fibrous material can be wrapped around a part of both the interior and exterior facing sides of the sole.  See figures.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer, U.S. Patent No. 4,524,529 in view of Gregg, U.S. Patent No. 2,391,564. Schaefer discloses a sole for shoes,  suitable for forming the midsole of the shoes, comprising a first and second layers of nonwoven fabric having a reinforcing textile layer between the first and second layers of nonwoven fabric, wherein the nonwovens are  impregnated with a foamable composition.  See figures and col. 2, lines 8-64.  The foamable composition comprises expandable particles within a polymeric dispersion which expand upon heating.  See col. 3, lines 12-37.  The arrangement of layers corresponds to the claimed structure with two cushioning elements, (the nonwovens impregnated with the foamable composition),  sandwiching the composite element, (the textile reinforcing element of Schaefer).  Since the porous structure is formed by expanding the gas containing particles or by providing the particles already expanded as microspheres, the thus produced structure is a fluid chamber, in that the expanded particles or the microparticles contain a fluid and the structure as a whole contains the expanded particles or microparticles which contain the fluid, (gas). 
Schaefer differs from the claimed invention because it does not teach that the composite elements includes fibers comprising a first thermoplastic material and a second thermoplastic material having a lower melting temperature, wherein the second thermoplastic material surrounds the fibers and consolidates the textile.
However, Gregg discloses a sole for a shoe.  The sole comprises a fibrous, absorbent or porous material 13, which is preferably compressible and somewhat resilient and flexible. See col. 2, page 1, line 46 – page 2, col. 1,  line 1.  A woven, knitted or braided fibrous material 14 covers material 13.  The fibrous material can comprise two types of fibers wherein one is meltable, wherein when the fibrous material is combined with material 13 and subjected to heat, the meltable fibers melt and surround the other fibers in the fibrous material and consolidates the structure.  Alternatively, the fibrous material  can be coated with a thermoplastic material which flows and coats the fibrous material and consolidate the structure.  See page 2, col. 1, line 1-col. 2, line 7.    The other fibers can be synthetic fibers or animal, vegetable or mineral fibers.  See page 2, col.  1, lines 8-15.  
Therefore, it would have been obvious to have employed a textile having two types of fibers wherein one melted at a lower temperature in the fabric of Schaefer in order to form a more strongly bonded structure and to have selected fibers which had a different enough melting temperature that the other fibers did not melt at temperatures at which the meltable fibers melted, in order to preserve the structural integrity of the fabric as a whole.  While Gregg teaches employing synthetic fibers, it does not clearly state that the fibers having the higher melting temperature are thermoplastic fibers, however, since thermoplastic fibers are well known and conventionally used types of synthetic fibers, it would have been obvious to have employed a higher melting thermoplastic fiber as the fiber which does not melt at the temperature at which the meltable thermoplastic fibers melt. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Gregg as applied to claims above, and further in view of Shindzielorz et al, U.S. Patent Application Publication No. 2005/0238843.
Schaefer in view of Gregg differs from the claimed invention because it does not teach employing a spacer fabric.
However, Shindzielorz teaches that spacer fabrics can be incorporated into structures including textile layers and porous air containing layers which are useful in forming cushions and in forming shoes.  See paragraphs 0004, 0005, 0025.
Therefore, it would have been obvious to have incorporated a spacer fabric as the textile in Shaefer in order to add additional cushioning to the structure.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Gregg as applied to claims above, and further in view of Rock et al, U.S. Patent No. 5,783,277.
Schaefer in view of Gregg differs from the claimed invention because it does not disclose the particular types of fibers which can make up the textile.
However, Rock teaches that suitable fibers for forming a reinforcing element for a porous cushioning footwear structure include polyesters and polyamides.  See col. 2, line 51 – col. 3, line 9.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a known and useful fiber type as taught by Rock to form the textile reinforcement of Schaefer as modified by Gregg.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Case et al, U.S. Patent No. 2017/0265566.  Case discloses a sole structure for a shoe.  The sole structure can comprise one or more fluid filled chambers which can be bonded to additional cushioning layers in a sole structure in order to impart cushioning and resiliency to the shoe.  Case does not disclose the claimed composite element.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789